DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filippi (USPGPub 2008/0287882). 
Re Claim 1, Filippi teaches a syringe comprising: a syringe barrel (2) defining a needle receiving chamber (11) and a plunger receiving chamber (2-1) (Filippi Annotated Fig. 12 below); a pull-back member (12’) received in the needle receiving chamber (11), the pull-back member (12’) configured to mount a needle (10) thereto and comprising an engagement portion (16’) (Filippi Fig. 12); and a plunger (3) received in the plunger receiving chamber and comprising an end defining a first receiving chamber (20-1) and a second receiving chamber (20-2), the first receiving chamber (20-1) having a sectional area that is less than a sectional area of the second receiving chamber (20-2) (Filippi Annotated Fig. 12 below), and the first receiving chamber (20-1) comprising a closed curved surface (20) (Filippi ¶ 0056); wherein the engagement portion (16’) is configured to pass through the first receiving chamber (20-1) and snap-fit into the second receiving chamber (20-2) when the plunger (3) is inserted into the pull-back member (12’) (Filippi ¶ 0053-0057).  

    PNG
    media_image1.png
    368
    634
    media_image1.png
    Greyscale

Re Claim 2, Filippi teaches wherein the engagement portion (16’) comprises a first elastic end (16-1) and a second elastic end (16-2), and a gap (16-3) is defined between the first elastic end (16-1) and the second elastic end (16-2) (as seen in Filippi Annotated Fig. 12 above).

Re Claim 3, Filippi teaches wherein the first elastic end (16-1) and the second elastic end (16-2) each comprise an inclined surface (161) that enables the engagement portion (16’) to pass through the first receiving chamber (20-1) (Filippi Annotated Fig. 12 above; ¶ 0053).

Re Claim 4, Filippi teaches wherein an opening is defined in an inner surface of the second receiving chamber (20-2) (Filippi Annotated Fig. 12 above), and the first elastic end (16-1) and the second elastic end (16-2) are snap-fitted in the second receiving chamber (20-2) (Filippi ¶ 0053, 0056).

Re Claim 7, Filippi teaches a needle holder (9) arranged on an outside of one end of the syringe barrel (2) and tightly connected with the pull-back member (12’) in a tight-fitting manner (Filippi ¶ 0042, 0052, 0068; Figs. 6, 7 and 12 - as can be seen in Figures 7 or 12, a distal end of the needle carrier 12 (or 12’ depending on the embodiment) is fitted to be maintained in a socket in the interior of the needle hub 9. This fitting between the needle carrier 12 and needle hub 9 is maintained even when the plunger 3 is disconnected from the needle carrier 12. The connection between the needle carrier 12 and needle hub 9 is being interpreted as “tightly connected […] in a tight-fitting manner” where too easy of a disconnection between the needle carrier 12 and the needle hub 9 could result in the needle carrier 12 becoming dislodged from or improperly aligned with either/both the collar 11 and the needle carrier 12 and the plunger 3 being unable to connect with the needle carrier 12 resulting in the device not functioning as described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi (USPGPub 2008/0287882) in view of Zhang et al. (USPGPub 2021/0113770).

Re Claim 5, Filippi teaches all of the limitations of Claim 4. Filippi fails to teach an abutment structure, wherein the abutment structure is provided in the engagement portion and/or the second receiving chamber, the abutment structure is configured to apply a force to the pull-back member so as to drive the pull-back member and the needle to deviate from an axis of the syringe barrel when the plunger drives the pull-back member to move. Zhang teaches a syringe with a pull-back member (3) comprising an engagement portion (bottom end of pull-back member 3 comprising first elastic end 33 and second elastic end 34 as seen in Zhang Fig. 2); and an abutment structure (31), wherein the abutment structure (31) is provided in the engagement portion, the abutment structure (31) configured to apply a force to the pull-back member (3) so as to drive the pull-back member (3) and the needle (5) to deviate from an axis of the syringe barrel (1) when the plunger (2) drives the pull-back member (3) to move for preventing the needle (5) from being pushed out of the barrel (1) again, which eliminates the risk of spreading diseases and improves safety during use (Zhang ¶ 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included with the engagement portion of Filippi an abutment structure, wherein the abutment structure is provided in the engagement portion, the abutment structure configured to apply a force to the pull-back member so as to drive the pull-back member and the needle to deviate from an axis of the syringe barrel when the plunger drives the pull-back member to move as disclosed by Zhang for preventing the needle from being pushed out of the barrel again, which eliminates the risk of spreading diseases and improves safety during use

Re Claim 6, Filippi in view of Zhang teach all of the limitations of Claim 5. Filippi fails to teach wherein the abutment structure is a protrusion formed on the inner surface of the second receiving chamber, or a protruding boss provided on an inclined surface of one of the first elastic end and the second elastic end. Zhang teaches the engagement portion (bottom end of pull-back member 3 comprising first elastic end 33 and second elastic end 34 as seen in Zhang Fig. 2) comprising a first elastic end (33) and a second elastic end (34), wherein the abutment structure (31) is a protruding boss (as seen in Zhang Fig. 2) provided on an inclined surface (wherein cavity 36 is defined by two opposed inclined surfaces as seen in Zhang Fig. 2) of the first elastic end (33), such that the needle (5) is prevented from being pushed out of the barrel (1) again, which eliminates the risk of spreading diseases and improves safety during use (Zhang ¶ 0019).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the engagement portion of Filippi in view of Zhang such that the abutment structure is a protruding boss provided on an inclined surface of one of the first elastic end and the second elastic end as disclosed by Zhang such that the needle is prevented from being pushed out of the barrel again, which eliminates the risk of spreading diseases and improves safety during use.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Filippi (USPGPub 2008/0287882) in view of Luo et al. (USPGPub 2019/0358392).

Re Claim 8, Filippi teaches all of the limitations of Claim 7. Filippi fails to teach wherein the pull-back member comprises a first protrusion, the needle holder comprises a second protrusion on an inner surface thereof, the second protrusion is configured to prevent the pull-back member from moving toward an inside of the syringe barrel by a force from the needle. Luo teaches a syringe comprising a syringe barrel (30), a needle (50, a needle holder (34) and a pull-back member (36) comprising an engagement portion (362) (Luo ¶ 0034); wherein the pull-back member (36) comprises a first protrusion (364), the needle holder (34) comprises a second protrusion (344) on an inner surface thereof (as seen in Luo Figs. 6 and 7), the second protrusion (344) configured to prevent the pull-back member (36) from moving toward an inside of the syringe barrel (30) by a force from the needle (50), thus preventing accidental disengagement of the needle holder (34) from the pull-back member (36) during an injection (Luo ¶ 0046-0047). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the pull-back member of Filippi to comprise a first protrusion, the needle holder comprises a second protrusion on an inner surface thereof, the second protrusion is configured to prevent the pull-back member from moving toward an inside of the syringe barrel by a force from the needle as disclosed by Luo for preventing accidental disengagement of the needle holder from the pull-back member during an injection.
Re Claim 9, Filippi in view of Luo teach all of the limitations of Claim 8. Filippi fails to teach a sealing structure arranged around the first protrusion. Luo teaches a sealing structure (39) arranged around the first protrusion (364) (Luo ¶ 0049) for creating a seal between the needle holder (34) and the pull-back member (36) (Luo ¶ 0013; Figs. 10 and 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included between the needle holder and pull-back member a sealing structure arranged around the first protrusion as disclosed by Luo for creating a seal between the needle holder and the pull-back member.

Re Claim 10, Filippi in view of Luo teach all of the limitations of Claim 9. Filippi teaches wherein the pull-back member (12’) comprises a protruding portion (at distal end as seen in Filippi Fig. 12) on an outer surface of one end away from the engagement portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783